United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, LOS ANGELES
PROCESSING & DISTRIBUTION CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0249
Issued: December 31, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 13, 2019 appellant filed a timely appeal from an October 31, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On June 12, 2019 appellant, then a 49-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she experienced anxiety and panic attacks due to workplace
harassment by her coworkers and management. She explained that in the beginning of 2019 two
1

5 U.S.C. § 8101 et seq.

coworkers began stalking and harassing her. Appellant made complaints to management and the
postal police and indicated that she was subsequently removed from the office on April 1, 2019
for her own safety. She reported that she was forced to return to a hostile work environment where
she felt unsafe and that caused anxiety and panic attacks. Appellant indicated that she first became
aware of her condition and first realized it was caused or aggravated by her federal employment
on February 14, 2019. She did not stop work.
In a June 11, 2019 medical note, Dr. Tu Sang Om, Board-certified in family medicine,
reported that he saw appellant on March 1 and June 11, 2019 due to an anxiety attack secondary
to workplace stress.
In an undated statement, appellant explained that while working in a modified-duty
position in an unsupervised office the environment was hostile and uncomfortable as she was
harassed by coworkers, M.H. and R.H. She indicated that she was harassed, stalked, and
discriminated against, which caused anxiety and panic attacks. Appellant alleged that in
January 2019 M.H., would become angry and enraged while standing in the middle of the office
screaming uncontrollably. She claimed that M.H. would refer to her as “stupid” or “pathetic” and
also say things like “shut up and take your nappy neck back to Jamaica!” Appellant claimed that
M.H. would refer to her as an “ugly demon” because she was not Christian and left bibles on her
desk. She also alleged that M.H. would throw boxes at her and threaten to kill her, causing her to
make several complaints to management.
Appellant further noted that in February 2019 R.H., started violating her personal space by
staring at her angrily for hours and walking so close to her that he would almost touch her. She
later noticed that R.H. would begin to follow her all over the post office and even into the restroom
and would block doors with heavy containers, making it difficult to exit the room. Appellant also
noticed that around this time there would be trash all over her desk and chair. On February 14,
2019 she began to panic when R.H. became hostile and confrontational over office equipment and
feared being in the office alone with him. Appellant subsequently contacted management and the
postal police, and made several written complaints. As a result of the conduct of R.H., she
experienced crying spells, shortness of breath, painful breathing, and dizziness. On March 1, 2019
appellant went to visit her doctor as her symptoms became more frequent. She was diagnosed
with anxiety and panic attacks. On April 1, 2019 management removed appellant from the office
for her safety.
In an undated statement, J.B., an employing establishment manager, explained that an
investigative interview with M.H. was held during which she explained that she had screamed
uncontrollably to get appellant to stop talking about other employees and to turn down her loud
music that used curse words. He believed that M.H.’s conduct walking around the room and
laughing to herself was to get appellant to stop talking to her. J.B. indicated that he was unaware
of any name calling or threats to kill appellant had been verified. However, M.H. was advised by
management that her behavior was unacceptable and that she should contact her supervisor
whenever she had issues on the workroom floor. She was given an administrative action for her
behavior. J.B. noted that he was unaware of and was unable to verify any name calling or threats
by M.H. as alleged by appellant. He further noted that statements concerning R.H. had also not
been verified or confirmed. J.B explained that on April 1, 2019 appellant was removed from the
office to allow management to investigate her concerns regarding M.H. After the investigation
was completed, management instructed appellant to return to her office and placed her on the
2

opposite side of the unit away from M.H. and R.H. She refused to report to her unit and
subsequently filed her Form CA-2.
In a development letter dated June 24, 2019, OWCP advised appellant of the factual and
medical evidence necessary to establish her claim and attached a questionnaire for her completion.
It also requested a narrative medical report from appellant’s treating physician regarding a
diagnosis and opinion on causal relationship. In a separate development letter of even date, OWCP
requested that the employing establishment provide additional information regarding appellant’s
occupational disease claim, including comments from a knowledgeable supervisor regarding the
accuracy of appellant’s statements. It afforded both parties 30 days to respond.
In an undated statement, appellant noted a January 15, 2019 work incident in which she
was listening to music at her desk when M.H. began to scream. She explained that M.H. did not
appear to be in danger or hurt so she called her supervisor for assistance. When the supervisor
arrived, M.H. told him that she was screaming because she “heard dogs barking and babies crying.”
Appellant reported that it was impossible to hear dogs or babies from inside the office and that she
was concerned for M.H.’s mental health.
In a separate undated statement, appellant noted a February 7, 2019 work incident in which
she noted M.H. walking around the office in an aggressive manner and having what appeared to
be a hostile conversation with herself. She alleged that M.H. was arguing with voices on the radio,
that she was not on the telephone, and that the two of them were the only ones in the office. From
her vantage point, it appeared as if M.H. was having a mental breakdown. Appellant reported that
this was not her first outburst and that when she called her supervisor, M.H. told her to “shut up
your nappy neck and go back to Jamaica!”
In a February 18, 2019 statement, appellant described an incident with R.H. in which he
began hiding all of the work supplies and blocking the entrance to the office. She reported that he
also broke into her desk, hid her chair, and called her office from blocked numbers to hang up on
her. Appellant indicated that R.H. also began following her around the office from one operation
to the next and to the restroom with an angry look on his face. She called the postal police after
he became confrontational over office equipment. Appellant asserted that she did not feel
comfortable speaking to J.B. about the situation because she knew he and R.H. were close friends.
In a February 27, 2019 statement, appellant reported that around 4:45 p.m., while working
in the office, she was told by R.H. that she could not use the office set up that the rest of the office
used. She noted that two weeks prior she had to call the postal police after R.H. became
confrontational over the same set up of postal equipment. Appellant alleged that R.H. made the
work environment hostile and that she did not feel comfortable or safe working with him.
In a March 11, 2019 statement, appellant requested a detail to a new location due to the
stress she experienced from the harassment she encountered from R.H. In a separate statement of
even date, she indicated that since she made her original complaint she had noticed her desk and
chair covered with food and trash as if someone had dumped the trash can over them.
In an April 1, 2019 statement, appellant described an incident in which M.H. began
throwing boxes at her. She expressed that she had previously informed management that she did
not feel safe in her work environment and that nothing had been done.

3

In an April 8, 2019 statement, appellant alleged that as she was greeting employees, M.H.
began yelling loudly at her and calling her an “ugly demon,” attracting attention of other employees
in the workroom.
In a May 13, 2019 statement, appellant expressed her concern that she had been the victim
of discrimination from J.B. and G.J., a supervisor. She explained that she was removed from her
modified-duty position and that she was no longer allowed to clock in early or work overtime
although her coworkers were still allowed to do so. Appellant asserted that she was forced to be a
part of the safety team at the front of the office even though she never agreed to do so and was not
provided training. She indicated that not being allowed to work overtime and being forced to work
at the front of the office had caused her to suffer stress, depression, and anxiety.
Appellant submitted a June 6, 2019 acceptance for investigation form from the postal
service Equal Employment Opportunity (EEO) office acknowledging its receipt of her complaints
of discrimination in the workplace. The EEO noted her complaints of hostile and threatening
behavior from her coworkers since January 2019, her April 1, 2019 removal to a different
assignment, as well as her restrictions on working overtime and her denied request to have her job
offer changed.
Paul Schmitt, a licensed clinical social worker, confirmed in a July 1, 2019 note that
appellant had been attending individual counseling regarding anxiety attacks due to workplace
harassment since June 3, 2019.
On July 2, 2019 appellant was seen by James Loesch, a licensed marriage and family
therapist. He requested that she be excused from work.
In a July 7, 2019 response to OWCP’s development questionnaire, appellant explained that
she did not associate with M.H. outside of work and that she did not have sources of stress outside
of her employment. She indicated that she had no prior emotional conditions before her current
conditions and had never been hospitalized for any emotional conditions.
In a July 9, 2019 statement, appellant described her life outside of work as very happy. She
had worked with M.H. and R.H. for two years and claimed to have never been friends with either
of them. Appellant believed that the harassment began as an attempt to get her removed from the
office and that the only reason her complaints were not handled properly was because J.B. had a
close relationship with M.H. and R.H. She believed that J.B.’s statement was another attempt to
protect M.H. and R.H. and mentioned an unwritten rule that if someone harasses or assaults you
in the office with no witnesses, then it did not happen. Appellant explained that because she
worked in an office alone with M.H. and R.H. there were no other witnesses to the events that took
place in their workspace. She stated that she had not recorded anything on her telephone because
she would lose her job and that J.B. refused to review the video footage from the office surveillance
cameras. Appellant also claimed that J.B. put his investigation on hold while he went on a three
week vacation and did not seek comments from witnesses until three months had passed. During
this time, she learned that other members of management were not aware of her complaints.
Appellant subsequently filed an EEO complaint against J.B.
On July 9, 2019 appellant was seen by Mr. Loesch and he requested that she be excused
from work for the day.

4

In an August 2, 2019 development letter, OWCP requested comments from appellant’s
supervisors concerning the accuracy of the additional statements she provided. It afforded the
employing establishment 30 days to respond.
In a July 30, 2019 medical note, Dr. Om advised that appellant would need
accommodations at her workplace in order to attend psychological counseling sessions three times
a week due to panic attacks secondary to work-related stress.
J.B., in an August 14, 2019 statement, reviewed appellant’s claims of harassment in
January and February 2019 by M.H. and R.H, respectively. He explained that M.H. had already
been disciplined about her unacceptable conduct towards appellant. J.B. indicated that appellant’s
statement that M.H. called her an “ugly demon” and placed bibles around her desk was never
confirmed by management. He also noted that the claims reported against R.H. were also never
confirmed by management.
In a September 9, 2019 statement, G.J. explained that appellant was moved because it was
easier to move one employee rather than moving two until an investigation could be completed.
She claimed that appellant did not want to be placed in the front of the office because everyone
could see her and she could not be on her telephone or watch movies like she did in her previous
unit. G.J. also claimed that appellant did not need training for her altered position because her
duties consisted of passing out flyers and sheets of papers.
In an undated statement, J.B. indicated that he would not comment on appellant’s health,
as he is not a doctor, and denied her claim that he would protect any employee from wrongdoing.
He asserted that he has had to inform appellant multiple times that she could not record other
employees in the office. J.B. explained that appellant, M.H. and R.H. all brought complaints
against each other and that each one was taken seriously, but could not be verified.2
By decision dated October 31, 2019, OWCP denied appellant’s occupational disease claim,
finding that the evidence of record was insufficient to establish that her medical condition arose
during the course of employment and within the scope of compensable work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

2

In a September 18, 2019 medical note, Dr. Fabian Proano, Board-certified in anesthesiology, requested that
appellant be excused from work for 24 to 48 hours due to a lumbar epidural procedure.
3

Id.

5

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish an emotional condition causally related to factors of his or her federal
employment, appellant must submit: (1) factual evidence identifying and supporting employment
factors or incidents alleged to have caused or contributed to his or her condition; (2) rationalized
medical evidence establishing that he or she has an emotional condition or psychiatric disorder;
and (3) rationalized medical opinion evidence establishing that his or her emotional condition is
causally related to the identified compensable employment factors.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.7 There are situations where an injury or illness
has some connection with the employment, but nevertheless does not come within the concept or
coverage under FECA.8 When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.9 However, disability is not compensable when it results from factors such as an
employee’s fear of reduction-in-force, or frustration from not being permitted to work in a
particular environment or to hold a particular position.10
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence which establishes that the acts alleged or implicated by the employee did,
in fact, occur.11 Mere perceptions of harassment or discrimination are not compensable under
FECA.12 A claimant must substantiate allegations of harassment or discrimination with probative
4

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).
6
G.R., Docket No. 18-0893 (issued November 21, 2018); George H. Clark, 56 ECAB 162 (2004); Kathleen D.
Walker, 42 ECAB 603 (1991).
7

L.Y., Docket No. 18-1619 (issued April 12, 2019); L.D., 58 ECAB 344 (2007).

8

W.F., Docket No. 17-0640 (issued December 7, 2018); David Apgar, 57 ECAB 137 (2005).

9
Pamela D. Casey, 57 ECAB 260, 263 (2005); Lillian Cutler, 28 ECAB 125, 129 (1976). In the case of Lillian
Cutler, the Board explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition under FECA. When an employee experiences emotional stress in carrying out his
or her employment duties, and the medical evidence establishes that the disability resulted from an emotional reaction
to such situation, the disability is generally regarded as due to an injury arising out of and in the course of employment.
This is true when the employee’s disability results from his or her emotional reaction to a special assignment or other
requirement imposed by the employing establishment, or by the nature of the work.9 On the other hand, when an
injury or illness results from an employee’s feelings of job insecurity per se, fear of a reduction-in-force or his or her
frustration from not being permitted to work in a particular environment, unhappiness with doing work, or frustration
in not given the work desired, or to hold a particular position, such injury or illness falls outside FECA’s coverage
because they are found not to have arisen out of employment.
10

Lillian Cutler, id.

11

O.G., Docket No. 18-0350 (issued August 7, 2019); K.W., 59 ECAB 271 (2007).

12
A.E., Docket No. 18-1587 (issued March 13, 2019); M.D., 59 ECAB 211 (2007); Jack Hopkins, Jr., 42 ECAB
818, 827 (1991).

6

and reliable evidence.13 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.14
ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim because it
found that she had not established that her conditions arose during the course of employment and
within the scope of compensable work factors. The Board must, thus, initially review whether
these alleged incidents and conditions of employment are covered employment factors under the
terms of FECA.15 The Board notes that appellant’s allegations do not pertain to her regularly or
specially assigned duties under Cutler. Rather, appellant has alleged a hostile work environment,
harassment, discrimination and error, and abuse by her coworkers and supervisors.
Appellant submitted a number of statements detailing her interactions with M.H. She
described multiple incidents beginning in January 2019 in which M.H. would yell and scream
uncontrollably, throw boxes at her, place bibles on her desk, and refer to her using derogatory
terms. For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur.16 While J.B. explained
that management never verified that M.H. threw boxes at appellant, placed bibles on her desk, or
referred to her using derogatory terms, he did acknowledge that M.H. had received disciplinary
action for her unacceptable behavior and screaming at appellant. Verbal altercations and difficult
relationships with coworkers, when sufficiently detailed and supported by the record, may
constitute compensable factors of employment.17 The Board therefore finds that appellant has
provided reliable and probative evidence regarding M.H. screaming uncontrollably at her.18 Thus,
appellant has established a compensable employment factor with respect to these allegations of
harassment by M.H.
The record also contains several statements from appellant, witnesses, and supervisors
which reference management interviews and investigations, EEO investigations, and additional
reports from the postal police. The record also establishes that on April 1, 2019 the employing
establishment’s management removed appellant from her workspace for her own safety. Appellant
has also alleged that there were likely videos of the alleged employment interactions between her
and M.H. and R.H. This suggests that the employing establishment should have additional

13

J.F., 59 ECAB 331 (2008); Robert Breeden, 57 ECAB 622 (2006).

14

T.Y., Docket No. 19-0654 (issued November 5, 2019); G.S., Docket No. 09-0764 (issued December 18, 2009).

15

Supra note 11.

16
Supra note 13. See S.B., Docket No. 18-1113 (issued February 21, 2019); Janet I. Jones, 47 ECAB 345,
347 (1996).
17

J.M., Docket No. 16-0717 (issued January 12, 2017); L.M., Docket No. 13-0267 (issued November 15, 2013).

18

Id.

7

evidence concerning the circumstances of appellant’s claim and the veracity of her claims of
harassment and mismanagement. OWCP’s procedures provide:
“If an employing [establishment] fails to respond to a request for comments on the
claimant’s allegations, the [claims examiner] may usually accept the claimant’s
statements as factual. However, acceptance of the claimant’s statements as factual
is not automatic in the absence of a reply from the [employing establishment],
especially in instances where performance of duty is questionable. The Board has
consistently held that allegations unsupported by probative evidence are not
established.19 The [claims examiner] should consider the totality of the evidence
and evaluate any inconsistencies prior to making a determination.”20
The Board finds that it is unable to make an informed decision in this case as the employing
establishment did not adequately respond to the request for information and comment made by
OWCP in the August 2, 2019 development letter. The only comments from the employing
establishment were G.J.’s September 9, 2019 statement discussing the reason for appellant’s
workstation being moved and J.B.’s undated statements detailing his investigation of appellant’s
claims of harassment. These statements, along with appellant’s additional statements, suggest that
the employing establishment should possess documentation regarding the events in question and
potentially video surveillance of the altercations. Further, appellant alleged that there were no
contemporaneous statements from witnesses because J.B. was absent on a three-week vacation
prior to commencement of an investigation into her allegations and that witnesses were not
questioned for a period of three months. On remand, OWCP should determine whether a timely
and complete investigation occurred.
Although it is a claimant’s burden of proof to establish his or her claim, OWCP is not a
disinterested arbiter but, rather, shares responsibility in the development of the evidence,
particularly when such evidence is of the character normally obtained from the employing
establishment or other government source.21 Since appellant’s allegations and the statements from
J.B. and G.J. indicate that the employing establishment would have in its possession evidence
relevant to appellant’s allegations of a hostile work environment, OWCP should obtain a response
from the employing establishment to the allegations of a hostile work environment and any
additional relevant evidence or argument.22
As the Board finds that appellant has established compensable employment factors with
respect to her allegations of harassment, specifically that M.H. screamed and yelled uncontrollably
at her, OWCP must base its decision on analysis of the medical opinion evidence with regard to
19

James E. Norris, 52 ECAB 93 (1999); Michael Ewanichak, 48 ECAB 364 (1997).

20

See R.A., Docket No. 17-1030 (issued April 16, 2018); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Initial Development of Claims, Chapter 2.800.5(d)(1) (June 2011).
21

See R.A., Docket No. 17-1030 (issued April 16, 2018); K.W., Docket No 15-1535 (issued September 23, 2016).

22

Id.; see 20 C.F.R. § 10.117(a), which provides that an employing establishment that has reason to disagree with
any aspect of the claimant’s report shall submit a statement to OWCP that specifically describes the factual allegation
or argument with which it disagrees and provide evidence or argument to support its position. The employing
establishment may include supporting documents such as witness statements, medical reports or records, or any other
relevant information.

8

causal relationship. Further, the case will accordingly be remanded to OWCP for further
development of the evidence regarding appellant’s allegation of harassment. OWCP shall request
that the employing establishment provide a statement on and copies of any additional documents,
video evidence, and any and all investigations regarding appellant’s allegations. Following this
and any such further development as deemed necessary it shall issue a de novo decision regarding
appellant’s claim.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 31, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: December 31, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

9

